UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-50029 DOMAIN EXTREMES, INC. (Name of Small Business Issuer in its Charter) Nevada 98-0632051 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 602 Nan Fung Tower, Suite 6/F 173 Des Voeux Road Central Central District, Hong Kong (Address of Principal Executive Offices) +(852) 2868-0668 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of each of the issuer’s classes of common equity, as of May 1, 2011:122,315,271 shares of Common Stock, par value US $0.001 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer’s actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “will,” “we believe,” “the Company believes,” “management believes” and similar language, including those set forth in the discussions under “Notes to Financial Statements” and “Management’s Discussion and Analysis or Plan of Operation” as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the “safe harbor” created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Statement of Stockholders’ Equity and Comprehensive Income 5 Notes to Financial Statements 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS 17 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4T.CONTROLS AND PROCEDURES 27 PART II. OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 28 ITEM 1A.RISK FACTORS AFFECTING FUTURE RESULTS 28 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 28 ITEM 5.OTHER INFORMATION 28 ITEM 6.EXHIBITS 28 SIGNATURES 29 INDEX TO EXHIBITS 30 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Index to Financial Statements 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Statement of Stockholders’ Equity and Comprehensive Income 5 Notes to Financial Statements 7 1 Domain Extremes, Inc. Unaudited Balance Sheets As of March 31, 2011 (unaudited) and December 31, 2010 (audited) At March 31, At December 31, Notes (unaudited) (audited) $ $ ASSETS Current Assets : Cash and cash equivalents Prepaid expenses and other receivables 6 Total Current Assets Non-Current Assets : Plant and equipment Total Non-Current Assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ DEFICIT LIABILITIES Current Liabilities : Accrued expenses and other payables 7 Advance from related parties 8 Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Common stock Par value: US$0.001 Authorized: 2011 – 200,000,000 shares(2010 – 200,000,000 shares) Issued and outstanding: 2011 –122,315,271 shares (2010 – 122,315,271 shares) 5 Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT The accompanying notes are an integral part of these financial statements. 2 Domain Extremes, Inc. Unaudited Statements of Operations For the Three Months Ended March 31, 2011 and 2010 For the Three months ended March 31, For the period January 23, 2006 (inception) through Notes $ $ March 31, 2011 $ Net sales Cost of sales - - - Gross Profit Impairment loss of long-term investment - - ) Impairment loss of intangible assets - - ) Other operating income 3 - 43 Administrative and other operating expenses, including share based compensation ) ) ) Operating loss before income taxes ) ) ) Income taxes 4 - - - Net loss and comprehensive loss ) ) ) Loss per share of common stock - Basic and diluted (0.00 cents) (0.01 cents) Weighted average shares of common stock - Basic and diluted The accompanying notes are an integral part of these financial statements. 3 Domain Extremes, Inc. Unaudited Statement of Cash Flows For the Three Months Ended March 31, 2011 and 2010 For the Three months ended March 31, 2011 For the Three months ended March 31, 2010 For the period January 23, 2006 (inception) through March 31, 2011 $ $ $ Cash flows from operating activities: Net loss ) ) ) Depreciation - - Share based compensation - Changes in current assets and liabilities Prepaid expenses and other receivables ) ) ) Amount due to related parties ) Accrued expenses and other liabilities ) ) Net cash used in operating activities ) ) ) Cash flows from financing activities: Issuance of share capital - Net cash provided by financing activities - Cash flows from investing activity: Purchase of property, plant and equipment - - ) Net cash used in investing activity - - ) Net (decrease) / increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period - Cash and cash equivalents at end of the period Supplementary disclosures of cash flow information: Interest paid - - - Income taxes paid - - - The accompanying notes are an integral part of these financial statements. 4 Domain Extremes, Inc. Statement of Stockholders’ Equity and Comprehensive Income For the period ended March 31, 2011 Additional Common Stock Paid-In Deficit Shares Amount Capital Accumulated Total $ Balance, January 23, 2006 (Inception) - Common stock issued for cash on March 29, 2006 - - Common stock issued for cash on June 30, 2006 - - Compensatory portion of stock issuance on June 30, 2006 - - Compensatory portion of stock issuance on September 30, 2006 - - Compensatory portion of stock issuance on December 31, 2006 - - Net loss and comprehensive loss - - - ) ) Balance, December 31, 2006 - ) Compensatory portion of stock issuance on March 31, 2007 26 - - 26 Compensatory portion of stock issuance on June 30, 2007 - - Compensatory portion of stock issuance on September 30, 2007 26 - - 26 Compensatory portion of stock issuance on December 31, 2007 - - Net loss and comprehensive loss - - - ) ) Balance, December 31, 2007 - ) ) Compensatory portion of stock issuance on June 30, 2008 - - Compensatory portion of stock issuance on September 30, 2008 - - Compensatory portion of stock issuance on December 31, 2008 - - Net loss and comprehensive loss - - - ) ) Balance, December 31, 2008 andBalance forward - ) ) 5 Domain Extremes, Inc. Statement of Stockholders’ Equity and Comprehensive Income For the period ended March 31, 2011 (continued) Additional Common Stock Paid-In Deficit Shares Amount Capital Accumulated Total $ Balance forward - ) ) Common stock issued for cash on March 27, 2009 - Common stock issued for cash on May 15, 2009 - Common stock issued for cash on May 18, 2009 - Compensatory portion of stock issuance on March 31, 2009 - - Compensatory portion of stock issuance on June 30, 2009 - - Compensatory portion of stock issuance on September 30, 2009 - - Compensatory portion of stock issuance on December 31, 2009 - - Net loss and comprehensive loss - - - ) ) Balance, December 31, 2009 ) ) Common stock issued for cash on February 1, 2010 - Common stock issued for cash on June 30, 2010 - Compensatory portion of stock issuance on March 31, 2010 - Compensatory portion of stock issuance on June 30, 2010 - Compensatory portion of stock issuance on September 30, 2010 - Compensatory portion of stock issuance on
